UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-20900
                                    Summary Calendar



PAMALA D. BURGIN,
                                                                        Plaintiff-Appellant,

                                           versus

JOHN J. CALLAHAN, COMMISSIONER
OF SOCIAL SECURITY,
                                                                       Defendant-Appellee.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                    (H-96-CV-645)

                                      April 15, 1997
Before POLITZ, Chief Judge, JONES AND SMITH, Circuit Judges.

PER CURIAM:*

       Pamala Burgin appeals an adverse judgment granting the Commissioner’s

motion for summary judgment and affirming her decision respecting Burgin’s



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
February 1992 application for Supplemental Security Income benefits under

Title XVI of the Social Security Act and refusing to reopen a prior decision

denying disability benefits under Title II of the Social Security Act. Burgin

contends that the Commissioner erred in failing to: (1) consider her application for

disability benefits as a concurrent claim under Title II and Title XVI; and

(2) process her application in accordance with new guidelines requiring

consideration of an onset date of disability prior to the date of the SSI application.

Remand is necessary, Burgin maintains, for consideration of the report of a

physician establishing an earlier disability onset date.

       Burgin concedes that her insured status, and thus eligibility for Title II

benefits, expired during the period between September 30, 1991 and December 31,

1991, prior to the date of a final decision denying her previous Title II application.

A prior determination of nondisability is “binding on all parties to the hearing and

has a res judicata effect as to that record.”1 Although the Commissioner may

reopen a prior application under some circumstances, the decision denying a

petition to reopen is not reviewable by this court except to the extent that the appeal




   1
Gill v. Heckler, 740 F.2d 396, 397 (5th Cir. 1984); see Thibodeaux v. Bowen, 819 F.2d
76 (5th Cir. 1987).
                                           2
raises a colorable constitutional question.2 Burgin has not raised a colorable

constitutional question but, rather, merely attempts to circumvent the

nonappealability of the Commissioner’s decision denying her petition to reopen the

Title II application. Accordingly, the district court’s judgment affirming the

Commissioner’s decision is AFFIRMED.




   2
    Torres v. Shalala, 48 F.3d 887 (5th Cir. 1995) (citing Califano v. Sanders, 430 U.S.
99 (1977)).
                                           3